SUMMARY ORDER
Carlos Rodriguez appeals from a December 31, 2003 order of the district court dismissing his due process claims on summary judgment. Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues.
Defendants failed to raise the statute of limitations as an affirmative defense in their answer. See Fed.R.Civ.P. 8(c). Therefore the district court erred in granting defendants’ motion for summary judgment on that ground. See Davis v. Bryan, 810 F.2d 42, 44 (2d Cir.1987). However, we still affirm the judgment because each of Rodriguez’s claims are meritless. See Boy Scouts of Am. v. Wyman, 335 F.3d 80, 90 (2d Cir.2003) (“we may affirm the judgment of the district court on any ground appearing in the record”).
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.